Case 2:21-cv-10238-WJM-AME Document 8-4 Filed 07/12/21 Page 1 of 36 PageID: 411




         EXHIBIT B
     Case 2:21-cv-10238-WJM-AME Document 8-4
7/8/2021                                             Filed 07/12/21 Page 2 of 36 PageID: 412
                                                 Phone-HSGuide

The Wayback Machine - https://web.archive.org/web/20200430225245/https://www.samsung.com/us/…




             TERMS & CONDITIONS / HEALTH & SAFETY INFORMATION

   Read this document before operating the mobile device, accessories, or software (defined
   collectively and individually as the “Product”) and keep it for future reference. This document
   contains important Terms and Conditions. Electronic acceptance, opening the Product packaging, use
   of the Product, or retention of the Product constitutes acceptance of these Terms and Conditions.

   This information was last updated September 1, 2019.

   Arbitration Agreement
   Standard Limited Warranty
   End User License Agreement (EULA)
   Health & Safety Information



   TABLE OF CONTENTS

   Important Legal Information

   Find legal information about your mobile device

   Find legal information on the mobile device

   Intellectual property

   Open source software

   Modification of software

   Disclaimer of warranties; Exclusion of liability

   Section 1 : Arbitration Agreement

   Section 2 : Standard Limited Warranty

   What is covered and for how long?


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/             1/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 3 of 36 PageID: 413
                                                Phone-HSGuide


   What is not covered?

   What are Samsung’s obligations?

   What must you do to obtain warranty service?

   What are the limits on Samsung’s liability?

   Severability

   Precautions for transfer and disposal

   Section 3 : End User License Agreement

   Section 4 : Health & Safety Information

   Exposure to Radio Frequency (RF) Signals

   Interphone study

   Significant ongoing studies

   Reducing exposure: Hands-free kits and other accessories

   Steps to reduce exposure to radio frequency energy

   Hands-free kits

   Cell phone accessories that claim to shield the head from RF radiation

   Children and cell phones

   FCC Part 15 information and notices

   FCC notice

   Smart practices while driving

   Common use, care and safe handling

   Proper battery use, care and safe handling

   Proper device use, care and safe handling

   UL Certified travel charger

   Display / Touchscreen

   Responsible listening


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/    2/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 4 of 36 PageID: 414
                                                Phone-HSGuide


   Pacemaker and implantable medical devices

   Operating environment

   Using your mobile device near other electronic devices

   Hearing aid information for mobile devices

   Other medical devices

   Vehicles

   Posted facilities

   Potentially explosive environments

   Cautions and other important safety information

   Additional safety information




   Important Legal Information

   READ THIS INFORMATION BEFORE USING YOUR MOBILE DEVICE.


   Arbitration Agreement - This Product is subject to a binding arbitration agreement between you and
   SAMSUNG ELECTRONICS AMERICA, INC. (“Samsung”). You can opt out of the agreement within 30
   calendar days of the first consumer purchase by emailing optout@sea.samsung.com                          or calling 1-
   800-SAMSUNG (726-7864) and providing the applicable information. For complete terms and
   conditions that bind you and Samsung, refer to the “Arbitration Agreement” section of this
   document.


   Find legal information about your mobile device
   For specific provisions or legal information relating to your device, please refer to the printed Terms
   & Conditions included with your device, or visit www.samsung.com                          and use the model number to
   locate the product support page.


   Find legal information on the mobile device
   The full Arbitration Agreement, Standard Limited Warranty, End User License Agreement (EULA)
   and Health & Safety Information are also available on the device, in the Samsung legal section of


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                                  3/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 5 of 36 PageID: 415
                                                Phone-HSGuide

   Settings. The location depends on the device, and is usually in the “About device” or “About phone”
   or “About tablet” section, for example:

   Settings ➔ About phone or About device or About tablet ➔ Legal information ➔ Samsung legal

   Or, use the Search feature to search for “Legal”.


   Intellectual property
   All Intellectual Property, as defined below, owned by or which is otherwise the property of Samsung
   or its respective suppliers relating to the Product, including but not limited to, accessories, parts, or
   software relating thereto, is proprietary to Samsung and protected under federal laws, state laws,
   and international treaty provisions. Intellectual Property includes, but is not limited to, inventions
   (patentable or unpatentable), patents, trade secrets, copyrights, software, computer programs, and
   related documentation and other works of authorship.


   You may not infringe or otherwise violate the rights secured by the Intellectual Property. Moreover,
   you agree that you will not (and will not attempt to) modify, prepare derivative works of, reverse
   engineer, decompile, disassemble, or otherwise attempt to create source code from the software.
   No title to or ownership in the Intellectual Property is transferred to you. All applicable rights of the
   Intellectual Property shall remain with Samsung and its suppliers.


   Open source software
   Some software components of this Product, including but not limited to ‘PowerTOP’ and ‘e2fsprogs’,
   incorporate source code covered under GNU General Public License (GPL), GNU Lesser General
   Public License (LGPL), OpenSSL License, BSD License and other open source licenses. To obtain
   the source code covered under the open source licenses, please visit:
   http://opensource.samsung.com


   Modification of software
   Samsung is not liable for performance issues or incompatibilities caused by your editing of registry
   settings, or your modification of Operating System (OS) software. Using custom OS software may
   cause your Product and applications to work improperly. Your carrier may not permit users to
   download certain software, such as custom OS.


   Disclaimer of warranties; Exclusion of liability
   The information below explains that a user accepts this Product as sold, including the hardware and
   software components as created and packaged for sale. If the user changes these parameters

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                     4/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 6 of 36 PageID: 416
                                                Phone-HSGuide

   through a unique modification, Samsung will not be held responsible for damages or issues that
   result from these end-user changes.


   Except as set forth in the Standard Limited Warranty that accompanies the Product, the purchaser
   takes the Product “as is”, and Samsung makes no express or implied warranty of any kind
   whatsoever with respect to the Product, including but not limited to the:


   merchantability of the Product or its fitness for any particular purpose or use;
   design, condition or quality of the Product;
   performance of the Product;
   workmanship of the Product or the components contained therein; or
   compliance of the Product with the requirements of any law, rule, specification or contract pertaining
   thereto.

   Nothing contained in the User Manual or any other document shall be construed to create an express
   or implied warranty of any kind whatsoever with respect to the Product. Neither Samsung nor the
   wireless carrier are responsible for, and the Standard Limited Warranty does not apply to, any
   damage or injury arising from disassembly or repairs by persons not authorized or approved by
   Samsung to service this Product. In addition, Samsung shall not be liable for any damages of any
   kind resulting from the purchase or use of the Product or arising from the breach of the express
   warranty, including incidental, special or consequential damages, or loss of anticipated profits or
   benefits.


   Samsung Electronics America, Inc.
   85 Challenger Road
   Ridgefield Park, NJ 07660
   Phone: 1-800-SAMSUNG (726-7864)
   Internet: www.samsung.com

   © 2019 Samsung Electronics America, Inc. Samsung is a registered trademark of Samsung
   Electronics Co., Ltd.




https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  5/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 7 of 36 PageID: 417
                                                Phone-HSGuide




   Section 1 : Arbitration Agreement

   THIS IS A BINDING LEGAL AGREEMENT (“AGREEMENT”) BETWEEN YOU (EITHER AN
   INDIVIDUAL OR ENTITY) AND SAMSUNG ELECTRONICS AMERICA, INC. (“SAMSUNG”).
   ELECTRONIC ACCEPTANCE OF THE AGREEMENT, OPENING THE PRODUCT PACKAGING,
   USE OF THE PRODUCT, OR RETENTION OF THE PRODUCT CONSTITUTES ACCEPTANCE OF
   THIS AGREEMENT, REGARDLESS OF WHETHER YOU ARE THE ORIGINAL PURCHASER,
   USER, OR OTHER RECIPIENT OF THE PRODUCT.


   YOU AND SAMSUNG EACH AGREE THAT ALL DISPUTES BETWEEN YOU AND SAMSUNG
   RELATING IN ANY WAY TO OR ARISING IN ANY WAY FROM THE STANDARD LIMITED
   WARRANTY OR THE SALE, CONDITION OR PERFORMANCE OF THE PRODUCT SHALL BE
   RESOLVED EXCLUSIVELY THROUGH FINAL AND BINDING ARBITRATION, AND NOT BY A
   COURT OR JURY. ANY SUCH DISPUTE SHALL NOT BE COMBINED OR CONSOLIDATED WITH
   A DISPUTE INVOLVING ANY OTHER PERSON’S OR ENTITY’S PRODUCT OR CLAIM, AND
   SPECIFICALLY, WITHOUT LIMITATION OF THE FOREGOING, SHALL NOT UNDER ANY
   CIRCUMSTANCES PROCEED AS PART OF A CLASS ACTION. THE ARBITRATION SHALL BE
   CONDUCTED BEFORE A SINGLE ARBITRATOR, WHOSE AWARD MAY NOT EXCEED, IN FORM
   OR AMOUNT, THE RELIEF ALLOWED BY THE APPLICABLE LAW. The arbitration shall be
   conducted according to the American Arbitration Association (AAA) Commercial Arbitration Rules
   applicable to consumer disputes. The AAA Rules are available online at www.adr.org           or by calling
   the AAA at 1-800-778-7879. This Agreement is entered into pursuant to the Federal Arbitration Act.
   The laws of the State of New York, without reference to its choice of law principles, shall govern the
   interpretation of the Agreement and all disputes that are subject to this Agreement. The arbitrator
   shall decide all issues of interpretation and application of this Agreement.


   For any arbitration in which your total damage claims, exclusive of attorney fees and expert witness
   fees, are $5,000.00 or less (“Small Claim”), the arbitrator may, if you prevail, award your reasonable
   attorney fees, expert witness fees and costs as part of any award, but may not grant Samsung its
   attorney fees, expert witness fees or costs unless it is determined that the claim was brought in bad
   faith. In a Small Claim case, you shall be required to pay no more than half of the total
   administrative, facility and arbitrator fees, or $50.00 of such fees, whichever is less, and Samsung
   shall pay the remainder of such fees. Administrative, facility and arbitrator fees for arbitrations in
   which your total damage claims, exclusive of attorney fees and expert witness fees, exceed
   $5,000.00 (“Large Claim”) shall be determined according to AAA rules. In a Large Claim case, the
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                      6/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 8 of 36 PageID: 418
                                                Phone-HSGuide

   arbitrator may grant to the prevailing party, or apportion among the parties, reasonable attorney
   fees, expert witness fees and costs to the extent allowed by the applicable law. Judgment may be
   entered on the arbitrator’s award in any court of competent jurisdiction.


   This Agreement also applies to claims against Samsung’s employees, representatives, parents and
   other affiliates if any such claim relates in any way to or arises in any way from the Standard Limited
   Warranty or the Product’s sale, condition or performance.


   You may opt out of this Agreement by providing notice to Samsung no later than 30 calendar days
   from the date of the first consumer purchaser’s purchase of the Product. To opt out, you must send
   notice by e-mail to optout@sea.samsung.com, with the subject line: “Arbitration Opt Out.” You must
   include in the opt-out email (a) your name and address; (b) the date on which the Product was
   purchased; (c) the Product model name or model number; and (d) the IMEI or MEID or Serial
   Number, as applicable, if you have it (the IMEI or MEID or Serial Number can be found (i) on the
   Product box; (ii) on the Product information screen which can be found under “Settings;” (iii) on a
   label on the back of the Product beneath the battery, if the battery is removable; and (iv) on the
   outside of the Product if the battery is not removable).


   Alternatively, you may opt out by calling 1-800-SAMSUNG (726-7864) no later than 30 calendar
   days from the date of the first consumer purchaser’s purchase of the Product and providing the
   same information. These are the only two forms of notice that will be effective to opt out of this
   Agreement. Opting out of this Agreement will not affect in any way the benefits to which you would
   otherwise be entitled, including the benefits of the Standard Limited Warranty.




   Section 2: Standard Limited Warranty

   The full Standard Limited Warranty is also available on the device, in the Samsung legal section of
   Settings. The location depends on the device, and is usually in the “About device” or “About phone”
   or “About tablet” section, for example:

   Settings ➔ About phone or About device or About tablet➔ Legal information ➔ Samsung legal

   Or, use the Search feature to search for “Legal”.

   What is covered and for how long?
   "SAMSUNG ELECTRONICS AMERICA, INC." warrants that this Product is free from defects in

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/               7/35
7/8/2021   Case 2:21-cv-10238-WJM-AME Document 8-4  Filed 07/12/21 Page 9 of 36 PageID: 419
                                                Phone-HSGuide

   material and workmanship under normal use and service for the warranty period. The warranty
   period commences upon the date of purchase by the first consumer purchaser and continuing for
   the following specified period of time after that date:


     Device :                                                            1 Year

     Batter(ies)*, including Internal Batteries :                        1 Year

     Other Accessories*:                                                 1 Year

   *If applicable.


   What is not covered?
   This Standard Limited Warranty is conditioned upon proper use of the Product. This Standard
   Limited Warranty does not cover: (a) defects or damage resulting from accident, misuse, abnormal
   use, abnormal conditions, improper storage, exposure to liquid, moisture, dampness, sand or dirt,
   neglect, or unusual physical, electrical or electromechanical stress; (b) scratches, dents and
   cosmetic damage, unless caused by Samsung; (c) defects or damage resulting from excessive
   force or use of a metallic object when pressing on a touch screen; (d) equipment that has the serial
   number or the enhancement data code removed, defaced, damaged, altered or made illegible; (e)
   ordinary wear and tear; (f) defects or damage resulting from the use of Product in conjunction or
   connection with accessories, products, or ancillary/peripheral equipment not furnished or approved
   by Samsung; (g) defects or damage resulting from improper testing, operation, maintenance,
   installation, service, or adjustment not furnished or approved by Samsung, including but not limited
   to installation of unauthorized software and unauthorized root access, both of which shall void this
   limited warranty; (h) defects or damage resulting from external causes such as collision with an
   object, fire, flooding, dirt, windstorm, lightning, earthquake, exposure to weather conditions, theft,
   blown fuse, or improper use of any electrical source; (i) defects or damage resulting from cellular
   signal reception or transmission, or viruses or other software problems introduced into the Product;
   or (j) Product used or purchased outside the United States. This Standard Limited Warranty covers
   batteries only if battery capacity falls below 80% of rated capacity or the battery leaks, and this
   Standard Limited Warranty does not cover any battery if (i) the battery has been charged by a
   battery charger not specified or approved by Samsung for charging the battery; (ii) any of the seals
   on the battery are broken or show evidence of tampering; or (iii) the battery has been used in
   equipment other than the Samsung device for which it is specified.


   What are Samsung’s obligations?
   During the applicable warranty period, provided the Product is returned in accordance with the terms
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  8/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 10 of 36 PageID: 420
   of this Standard Limited Warranty, Samsung will repair or replace the Product, at Samsung’s sole
   option, without charge. Samsung may, at Samsung’s sole option, use rebuilt, reconditioned, or new
   parts or components when repairing any Product, or may replace the Product with a rebuilt,
   reconditioned or new Product.


   Repaired/replaced cases, pouches and holsters will be warranted for a period of ninety (90) days. All
   other repaired/replaced Products will be warranted for a period equal to the remainder of the original
   Standard Limited Warranty on the original Product or for ninety (90) days, whichever is longer. All
   replaced Products, parts, components, boards and equipment shall become the property of
   Samsung. Except to any extent expressly allowed by applicable law, transfer or assignment of this
   Standard Limited Warranty is prohibited.


   What must you do to obtain warranty service?
   To obtain service under this Standard Limited Warranty, you must return the Product to an
   authorized phone service facility in an adequate container for shipping, accompanied by the sales
   receipt or comparable proof of sale showing the original date of purchase by the first consumer
   purchaser, the serial number of the Product and the seller’s name and address.


   To obtain assistance on where to deliver the Product, please call Samsung Customer Care 1-800-
   SAMSUNG (726-7864). If Samsung determines that any Product is not covered by this Standard
   Limited Warranty, you must pay all parts, shipping, and labor charges for the repair or return of such
   Product.


   You should keep a separate backup copy of any contents of the Product before delivering the
   Product to Samsung for warranty service, as some or all of the contents may be deleted or
   reformatted during the course of warranty service.


   What are the limits on Samsung’s liability?
   This Standard Limited Warranty sets out the full extent of Samsung’s responsibilities, and the
   exclusive remedy regarding the products.


   All implied warranties, including without limitation, implied warranties of merchantability and fitness
   for a particular purpose, are limited to the duration of this limited warranty. In no event shall
   Samsung be liable for damages in excess of the purchase price of the product or for, without
   limitation, commercial loss of any sort; loss of use, time, data, reputation, opportunity, goodwill,
   profits or savings; inconvenience; incidental, special, consequential or punitive damages; or

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                   9/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 11 of 36 PageID: 421
   damages arising from the use or inability to use the product. Some states and jurisdictions do not
   allow limitations on how long an implied warranty lasts, or the disclaimer or limitation of incidental or
   consequential damages, so the above limitations and disclaimers may not apply to you.


   Samsung makes no warranties or representations, express or implied, statutory or otherwise, as to
   the quality, capabilities, operations, performance or suitability of any third-party software or
   equipment used in conjunction with the product, or the ability to integrate any such software or
   equipment with the product, whether such third-party software or equipment is included with the
   product distributed by Samsung or otherwise. Responsibility for the quality, capabilities, operations,
   performance and suitability of any such third-party software or equipment rests solely with the user
   and the direct vendor, owner or supplier of such third-party software or equipment.


   Nothing contained in the User Manual or any other document shall be construed to create an
   express warranty of any kind with respect to the Product. No agent, employee, dealer,
   representative or reseller is authorized to modify or extend this Standard Limited Warranty or to
   make binding representations or claims, whether in advertising, presentations or otherwise, on
   behalf of Samsung regarding the Products or this Standard Limited Warranty.


   This Standard Limited Warranty gives you specific legal rights, and you may also have other rights
   that vary from state to state.


   Severability
   If any portion of this Standard Limited Warranty is held to be illegal or unenforceable, such partial
   illegality or unenforceability shall not affect the enforceability of the remainder of the Standard
   Limited Warranty.


   Precautions for transfer and disposal
   If data stored on this device is deleted or reformatted using the standard methods, the data only
   appears to be removed on a superficial level, and it may be possible for someone to retrieve and
   reuse the data by means of special software.


   To avoid unintended information leaks and other problems of this sort, it is recommended that the
   device be returned to Samsung’s Customer Care Center for an Extended File System (EFS) Clear
   which will eliminate all user memory and return all settings to default settings. Please contact the
   Samsung Customer Care Center for details.


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  10/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 12 of 36 PageID: 422
   Important: Please provide warranty information (proof of purchase) to Samsung’s Customer Care
   Center in order to provide this service at no charge. If the warranty has expired on the device,
   charges may apply.


   No reproduction in whole or in part allowed without prior written approval. Specifications and
   availability subject to change without notice.




   Section 3: End User License Agreement

   The full End User License Agreement (EULA) for your device can be found online and on the
   device:


   Online:

   English: www.samsung.com/us/Legal/SamsungLegal-EULA4
   Spanish: www.samsung.com/us/Legal/SamsungLegal-EULA4/#SPANISH



   The full End User License Agreement (EULA) is also available on the device, in the Samsung legal
   section of Settings. The location depends on the device, and is usually in the “About device” or
   “About phone” or “About tablet” section, for example:

   Settings ➔ About phone or About device or About tablet ➔ Legal information ➔ Samsung legal

   Or, use the Search feature to search for “Legal”.




   Section 4: Health & Safety Information

   This section outlines important safety precautions associated with using your device. The terms
   “mobile device” or “cell phone” are used in this section to refer to your device. Read this information
   before using your mobile device.


   For specific provisions or legal information relating to your device, please refer to the printed Terms
   & Conditions included with your device, or visit www.samsung.com                          and use the model number to
   locate the product support page.


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                                 11/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 13 of 36 PageID: 423
   Caution! To avoid electric shock and damage to your device, do not charge device while it is
   wet or in an area where it could get wet. Do not handle device, charger or cords with wet
   hands while charging.


   Exposure to Radio Frequency (RF) Signals
   The U.S. Food and Drug Administration (FDA) has published information for consumers relating to
   Radio Frequency (RF) exposure from wireless phones. The FDA publication includes the following
   information:


   Do cell phones pose a health hazard?


   Many people are concerned that cell phone radiation will cause cancer or other serious health
   hazards. The weight of scientific evidence has not linked cell phones with any health problems.


   Cell phones emit low levels of Radio Frequency (RF) energy. Over the past 15 years, scientists
   have conducted hundreds of studies looking at the biological effects of the RF energy emitted by cell
   phones. While some researchers have reported biological changes associated with RF energy,
   these studies have failed to be replicated. The majority of studies published have failed to show an
   association between exposure to radio frequency from a cell phone and health problems.


   While in use, the low levels of RF energy a cell phones emits are in the microwave frequency range.
   Exposure to low level RF energy that does not produce heating effects causes no known adverse
   health effects.


   Note: While in stand-by mode, cell phones also emit RF energy at substantially reduced time
   intervals.


   While in use, high levels of RF energy can produce health effects (by heating tissue).


   The biological effects of RF energy should not be confused with the effects from other types of
   electromagnetic energy.


   Very high levels of electromagnetic energy, such as is found in X-rays and gamma rays, can ionize
   biological tissues. Ionization is a process where electrons are stripped away from their normal
   locations in atoms and molecules. It can permanently damage biological tissues including DNA, the
   genetic material.

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                12/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 14 of 36 PageID: 424


   The energy levels associated with radio frequency energy, including both radio waves and
   microwaves, are not great enough to cause ionization of atoms and molecules. Therefore, RF
   energy is a type of non-ionizing radiation. Other types of non-ionizing radiation include visible light,
   infrared radiation (heat), and other forms of electromagnetic radiation with relatively low frequencies.


   While RF energy does not ionize particles, large amounts can increase body temperatures and
   cause tissue damage. Two areas of the body, the eyes and the testes, are particularly vulnerable to
   RF heating because there is relatively little blood flow in them to carry away excess heat.


   For up-to-date information on this question, please see "FDA Radiation-Emitting Products: Current
   Research Results"
   www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeBusiness
   andEntertainment/CellPhones/ucm116335.htm


   Research Results to Date: Is there a connection between RF and certain health problems?


   The results of most studies conducted to date say no. In addition, attempts to replicate and confirm
   the few studies that have shown a connection have failed.


   The scientific community at large therefore believes that the weight of scientific evidence does not
   show an association between exposure to Radio Frequency (RF) from cell phones and adverse
   health outcomes. Still, the scientific community has supported additional research to address gaps
   in knowledge. Some of these studies are described below.


   For up-to-date information on this question, please see: “FDA Radiation-Emitting Products: Current
   Research Results”
   www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeBusiness
   andEntertainment/CellPhones/ucm116335.htm


   Interphone study
   Interphone is a large international study designed to determine whether cell phones increase the
   risk of head and neck cancer. A report published in the International Journal of Epidemiology (June,
   2010) compared cell phone usage for more than 5,000 people with brain tumors (glioma and
   meningioma) and a similar number of healthy controls.


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                    13/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 15 of 36 PageID: 425
   Results of this study did NOT show that cell phones caused brain cancer. In this study, most people
   had no increased risk of brain cancer from using cell phones. For people with the heaviest use of
   cell phones (an average of more than ½ hour per day, every day, for over 10 years) the study
   suggested a slight increase in brain cancer. However, the authors determined that biases and errors
   prevented any conclusions being drawn from this data. Additional information about the Interphone
   study can be found: http://www.iarc.fr/en/media-centre/pr/2010/pdfs/pr200_E.pdf           .


   Significant ongoing studies
   Interphone is the largest cell phone study to date, but it did not answer all questions about cell
   phone safety. Additional research is being conducted around the world, and the FDA continues to
   monitor developments in this field, including:

   Cell Phone Industry Actions
   Safety Standards
   International Cohort Study on Mobile Phone Users (COSMOS): www.ukcosmos.org
   Risk of brain cancer from exposure to radiofrequency fields in childhood and adolescence (MOBI-
   KIDS: www.crealradiation.com/index.php/mobi-kids-home
   Surveillance, Epidemiology and End Results (SEER) program of the Nation Cancer Institute:
   www.seer.cancer.gov

   For up-to-date information on the above, see “FDA Radiation-Emitting Products: Significant Ongoing
   Studies” at:
   www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeBusiness
   andEntertainment/CellPhones/ucm116335.htm


   Reducing exposure: Hands-free kits and other accessories
   Some hands-free mobile device kits and accessories can generate some radio frequency energy
   when used in tandem with your mobile device. It is best to follow the recommendations below to
   reduce your exposure to this type of energy during use.


   Steps to reduce exposure to radio frequency energy
   If there is a risk from being exposed to radio frequency energy (RF) from cell phones - and at this
   point we do not know that there is - it is probably very small. But, if you are concerned about
   avoiding even potential risks, you can take simple steps to minimize your RF exposure:

   Reduce the amount of time spent using your cell phone;
   Use speaker mode or a headset to place more distance between your head and the cell phone.

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/               14/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 16 of 36 PageID: 426
   Hands-free kits
   Hands-free kits may include audio or Bluetooth® headsets and various types of body-worn
   accessories such as belt-clips and holsters. Combinations of these can be used to reduce RF
   energy absorption from cell phones.


   Headsets can substantially reduce exposure because the phone is held away from the head in the
   user's hand or in approved body-worn accessories. Cell phones that are marketed in the U.S. are
   required to comply with RF exposure requirements when used against the head and against the
   body.


   Since there are no known risks from exposure to RF emissions from cell phones, there is currently
   no reason to conclude that hands-free kits reduce RF emission risks. Although hands-free kits can
   be used for convenience and comfort, they are also a legally required item in many states if you
   want to use your phone while driving.


   Cell phone accessories that claim to shield the head from RF radiation
   Accessories that have potential to influence the Specific Absorption Rate (SAR) characteristics of a
   mobile device require FCC approval. Such accessory products should be approved for your device
   prior to use as they can modify the radio frequency fields around the device.


   For more information, please refer to “https://apps.fcc.gov/oetcf/kdb/forms/FTSSearchResultPage.cf
   m?switch=P&id=20676               ”


   Because there are no known risks from exposure to RF emissions from cell phones, there is
   currently no reason to conclude that accessories which claim to shield the head from those
   emissions reduce risks. Some products that claim to shield the user from RF absorption use special
   phone cases, while others involve nothing more than a metallic accessory attached to the phone.


   Studies have shown that these products generally do not work as advertised. Unlike “hands-free”
   kits, these so-called “shields” may interfere with proper operation of the phone. The phone may be
   forced to boost its power and RF emissions to compensate, leading to an increase in RF absorption.


   Children and cell phones
   The scientific evidence does not show a danger to any users of cell phones from RF exposure,
   including children and teenagers. The steps adults can take to reduce RF exposure apply to children
   and teenagers as well.

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                15/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 17 of 36 PageID: 427
   Reduce the amount of time spent on the cell phone;
   Use speaker mode or a headset to place more distance between the head and the cell phone.

   For additional information about children and cell phones, please see “Radiation-Emitting Products:
   Children and Cell Phones" at
   https://www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeB
   usinessandEntertainment/CellPhones/ucm116331.htm


   Some groups sponsored by other national governments have advised that children be discouraged
   from using cell phones at all. For example, The Stewart Report from the United Kingdom made such
   a recommendation in December 2000. In this report, a group of independent experts noted that no
   evidence exists that using a cell phone causes brain tumors or other ill effects. Their
   recommendation to limit cell phone use by children was strictly precautionary; it was not based on
   scientific evidence that any health hazard exists.


   Additional information on the safety of RF exposures from various sources can be obtained from the
   following organizations:

   FCC RF Safety Program: https://www.fcc.gov/general/radio-frequency-safety-0
   Environmental Protection Agency (EPA): https://www3.epa.gov/radtown
   Occupational Safety and Health Administration (OSHA):
   https://www.osha.gov/SLTC/radiofrequencyradiation
   National Institute for Occupational Safety and Health (NIOSH): https://www.cdc.gov/niosh
   World Health Organization (WHO): http://www.who.int/peh-emf/en
   International Commission on Non-Ionizing Radiation Protection: http://www.icnirp.de
   Health Protection Agency: http://www.hpa.org.uk/Topics/Radiation
   US Food and Drug Administration:
   http://www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeB
   usinessandEntertainment/CellPhones/default.htm


   FCC Part 15 information and notices
   Note: Any device that uses Bluetooth or Wi-Fi is subject to FCC Part 15. Any device with a power
   supply is subject to Part 15 which also covers both intentional radiators (Bluetooth and Wi-Fi) and
   unintentional radiators (such as emissions from power supplies and circuit boards).


   Pursuant to part 15.21 of the FCC Rules, you are cautioned that changes or modifications not
   expressly approved by Samsung could void your authority to operate the device. This device
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/               16/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 18 of 36 PageID: 428
   complies with part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) This
   device may not cause harmful interference, and (2) this device must accept any interference
   received, including interference that may cause undesired operation.


   Note: This equipment has been tested and found to comply with the limits for a Class B digital
   device, pursuant to part 15 of the FCC Rules. These limits are designed to provide reasonable
   protection against harmful interference in a residential installation. This equipment generates, uses
   and can radiate radio frequency energy and, if not installed and used in accordance with the
   instructions, may cause harmful interference to radio communications.


   However, there is no guarantee that interference will not occur in a particular installation. If this
   equipment does cause harmful interference to radio or television reception, which can be
   determined by turning the equipment off and on, the user is encouraged to try to correct the
   interference by one or more of the following measures:

   Reorient or relocate the receiving antenna.
   Increase the separation between the equipment and receiver.
   Connect the equipment into an outlet on a circuit different from that to which the receiver is
   connected.
   Consult the dealer or an experienced radio/TV technician for help.


   FCC notice
   The device may cause TV or radio interference if used in close proximity to receiving equipment.
   The FCC can require you to stop using the mobile device if such interference cannot be eliminated.


   Smart practices while driving
   On the Road - Off the Device


   Samsung is committed to both promoting responsible driving and giving drivers the tools necessary
   to address distractions.


   The use of these devices may be prohibited or restricted in certain areas. For example, only hands-
   free use may be permitted in certain areas. Check the laws and regulations on the use of mobile
   devices and their accessories in the areas where you drive. Always obey them.


   The primary responsibility of every driver is the safe operation of his or her vehicle.

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 17/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 19 of 36 PageID: 429


   Responsible drivers understand that no secondary task should be performed while driving - whether
   it be eating, drinking, talking to passengers, or using a mobile device - unless the driver has
   assessed the driving conditions and is confident that the secondary task will not interfere with their
   primary responsibility.


   Do not engage in any activity while driving a moving vehicle which may cause you to take your eyes
   off the road or which impairs your ability to concentrate on driving.


   Before answering calls, consider your circumstances. Let the call go to voicemail when driving
   conditions and local laws and regulations require. Remember, driving comes first, not the call!


   If you consider a call necessary and appropriate, follow these suggestions:

   Use a hands-free device if laws and regulations permit.
   Secure your mobile device within easy reach.
   Place and answer calls when you are not moving.
   Plan calls when your car will be stationary.
   Your top priority is to be safe! Don’t use your device and drive!
   Know and obey your state and local laws on wireless device usage.
   Get to know your wireless device and its features, such as voice activation, hands-free options and
   speed dial.
   Let the person you are speaking with know you are driving; if necessary suspend the call in heavy
   traffic or hazardous weather conditions.
   Do not take notes or look up phone numbers while driving.
   Do not engage in stressful or emotional conversations that might divert your attention from the road.
   Notice regarding legal restrictions on mounting this device in an automobile: Laws in some states
   may prohibit mounting this device on or near the windshield of an automobile. In other states, the
   law may permit mounting this device only in specific locations in the automobile. Be sure to consult
   the state and local laws or ordinances where you drive before mounting this device in an
   automobile. Failure to comply with these restrictions could result in fines, penalties, or other
   damages.
   Never mount this device in a manner that will obstruct the driver's clear view of the street and traffic.
   Never use wireless data services such as Web browsing or e-mail while operating a vehicle.
   Never watch videos, such as a movie or clip, or play video games while operating a vehicle.



https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  18/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 20 of 36 PageID: 430
   For more information, go to: http://www.ctia.org                     or www.ctia.org/policy-initiatives/policy-topics/s
   afe-driving


   Common use, care and safe handling
   This section outlines the most common safe use and handling instructions for your Samsung
   devices and its internal components.


   For specific battery or mobile device safety information, refer to that section below.


   Avoid exposing your device and components to extreme heat or cold.


   The device can safely be used in locations and environments with temperatures between 0°C / 32°F
   and 35°C/ 95°F.


   Avoid prolonged exposure of your device to temperatures below 0°C / 32°F or above 45°C / 113°F.


   Using your device for prolonged periods outside the recommended safety ranges can damage the
   device and reduce the storage capacity and lifespan of your battery.


   Do not store your device in extremely hot areas (such as the inside of a parked car in the
   summertime).


   Leaving your device in this environment can cause issues such as: screen malfunction due to burn-
   in, overheating of the internal components, and leakage or explosion of the internal battery.


   Do not expose your device to direct sunlight for an extended period of time (such as by leaving it on
   the dashboard of your car). This can damage your screen.


   Do not allow the device or battery to be handled improperly.


   Do not allow a child or other persons requiring supervision to touch or handle mobile device
   batteries.


   Mishandling batteries can lead to damage, leakage, and puncturing of the housing.


   Children or other persons requiring supervision can accidentally choke on small device components

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                               19/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 21 of 36 PageID: 431
   or parts, especially if they have broken off.


   If a child or other person tries to suck on or bite the device, this can lead to water damage and
   puncturing of the housing. Damaged batteries can leak caustic and toxic materials. Do not let the
   mobile device or battery come in contact with liquids.


   Note: Some water resistant devices (e.g., those rated IP67/IP68) can get wet – please consult the
   materials included with your device and your user manual to determine if your device has an IP
   rating and a description of the level of water resistance. Even if your device is water resistant, to
   avoid electric shock and damage to your device, do not charge device if it is wet or could be
   immersed in water, or handle device, charger or cords while charging if you are wet.


   Although the batteries have been properly sealed, liquids can get into the device's circuits, leading
   to corrosion. Even when the device appears to be dry and operates normally, the circuitry could
   slowly corrode and pose a safety hazard. If exposed to liquids for a prolonged period of time, this
   corrosive condition can worsen and pose a chemical danger to the battery surroundings.


   If the device and/or battery get wet, have them checked by your service provider or contact
   Samsung, even if they appear to be working properly.


   Keep the mobile device dry. Precipitation, sweat, humidity, and liquids contain minerals that will
   corrode electronic circuits. If the mobile device does get wet, follow the proper drying
   recommendations outlined in your manual and DO NOT accelerate drying with the use of an oven,
   microwave, or dryer, because this may damage the mobile device and could cause a fire or
   explosion.


   Do not turn on your device if it is wet. If it was already wet when on, immediately turn off your device
   and dry it with an appropriate towel.


   Water damage to your device may void the manufacturer’s warranty. The device battery comes with
   an internal liquid indicator that will record if any water has damaged the battery. Water damage to
   your device may void the manufacturer’s warranty. Do not handle the device or components with
   wet hands.


   Do not touch the device, cords, battery, or other internal components with wet hands. Doing so may
   cause an electric shock to you or damage to the mobile device’s components. Do not dispose of the
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 20/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 22 of 36 PageID: 432
   device or the battery in a fire.


   Materials in your battery can become flammable when heated externally.


   The device or the battery may explode when overheated and exposed to an extreme heat source,
   such as a fire.


   External heat sources can severely damage the internal batteries’ components. Use proper disposal
   methods for your device and battery.


   Due to the variety of internal circuitry and battery components found in a device, you must properly
   dispose of these devices by using approved recycling services.


   Do not throw away your battery in the trash as it contains potentially hazardous materials. Please
   refer to the Samsung Recycling Information:
   www.samsung.com/us/aboutsamsung/citizenship/usactivities/environmentalinitiatives/recyclingdir
   ect
   section of this document, also found in the printed Terms & Conditions included in the box, to help
   you properly dispose of any mobile device or battery.


   For additional information, contact your nearest Samsung-authorized service center at:
   www.samsung.com/us/support/customerservice


   Protect the device, battery, and other components from damage.


   Avoid exposing your device, battery or other components to extremes of heat, cold, or wet
   conditions as this can place undue stress on the device components.


   Avoid exposing the device to environments with high external pressures, which could lead to internal
   damage or overheating.


   Never use a damaged battery. If you consider a battery to be damaged, please seek technical
   support to obtain a replacement. Use of a damaged battery can cause electrical shorts, overheating,
   and other component failures.


   Avoid dropping the device or battery.
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                21/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 23 of 36 PageID: 433


   Dropping the device or the battery, especially on a hard surface, can potentially damage the device
   and battery. If you suspect damage to the device or battery, take it to a Samsung-authorized service
   center for inspection.


   Proper battery use, care and safe handling
   Although newer devices contain internal batteries, knowing how to properly maintain and safeguard
   these components is still very important. Battery life and proper use go hand-in-hand, and to make
   the best use of your battery, it’s important that you review these important maintenance and safe
   use recommendations:


   Note: Internal batteries are not intended to be removed by unauthorized parties. For servicing,
   please contact your nearest Samsung-authorized service center at:
   www.samsung.com/us/support/customerservice                           .


   Important: Handle and store batteries properly to avoid injury or damage. Most battery issues arise
   from improper handling of batteries and, particularly, from the continued use of damaged batteries.


   Do not disassemble, crush, puncture, shred, or otherwise attempt to change the form of your
   battery.


   Do not put a high degree of pressure on the battery. This can cause leakage or an internal short
   circuit, resulting in overheating, and exposure of internal components.


   Exposure of internal components can cause damage to both yourself and your surroundings.


   Do not place your battery in or near a heat source. Excessive heating can damage the device and/or
   the battery. Exposing these components to excessive heat for a prolonged period could cause the
   device or the battery to explode. Avoid leaving your device in your car under prolonged high
   temperatures such as those above 45°C / 113°F.


   Do not dry your battery with an external heat source.


   Only use a dry lint-free cloth to dry the moistened battery.


   Do not dry a wet or damp battery with an appliance or heat source. Extreme heat sources can

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/               22/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 24 of 36 PageID: 434
   adversely affect the internal battery components even though the outside might not appear
   damaged.


   Some applications or prolonged usage may increase device temperature. Some applications that
   are constantly running and accessing the mobile network or Wi-Fi can cause the device and internal
   battery to run hot over time. Applications such as video streaming or real-time video game services
   may use a lot of energy and processing power.


   Prolonged skin contact with a device that is hot may produce skin discomfort or redness, or low
   temperature burns.


   Store your battery in an appropriate place.


   Do not expose your battery to heavy smoke or fumes as these might contaminate internal
   components.


   Do not store your battery in environments with high levels of humidity.


   Do not store your battery with metal items such as keys or coins. These metal objects can scratch or
   puncture your battery and cause issues.


   Avoid storing your battery near magnetic fields such as card readers or magnetic chargers. Your
   battery may quickly discharge in these environments resulting in internal damage.


   You can store your battery in an environment with ambient temperatures between 0°C / 32°F and
   above 45°C / 113°F safely; prolonged exposure to temperatures outside of these recommended
   temperatures can pose a high risk of damage to the battery.


   Provide adequate ventilation during proper use. Always ensure that the device has adequate
   ventilation and air flow. Covering the device can significantly affect air flow, may affect the
   performance of the device and poses a possible risk of fire or explosion, which could lead to serious
   bodily injuries or damage to property.


   Covering the device can trap any dissipating heat and redirect it back to the device while it’s active.
   Although the device might not currently be in full use, background applications and functions can
   generate heat that can accidentally be trapped when covered.
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                   23/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 25 of 36 PageID: 435


   Use proper care when using optional protective or battery cases. Cases can be useful to help
   protect your device from damage or to provide additional battery storage.


   When a device is enclosed within one of these protective charging cases, it might be difficult for the
   device and battery to properly dissipate the heat that is being generated. If the device begins to get
   hot or seems to have difficulty cooling down, please remove the device from its external case and
   allow it to cool down before placing the case back on. Do not handle a damaged or leaking battery.


   Do not let leaking battery fluid come in contact with your eyes, skin or clothing.


   For safe disposal options, contact your nearest Samsung-authorized service center at:
   www.samsung.com/us/support/customerservice                           .


   Never use any charger, cable, or battery that is damaged in any way.


   If your battery appears scratched, nicked, or smells odd (like burnt plastic or a chemical smell),
   immediately place it aside and either dispose of it properly or call customer service.


   Warning: Use only Samsung approved batteries, and recharge your battery only with
   Samsung approved chargers and cables which are specifically designed for your device. Use
   of a non-Samsung approved battery, cable, or charger may present a risk of fire, explosion,
   leakage, or other hazard. Samsung's warranty does not cover damage to the device caused
   by non-Samsung approved batteries and/or chargers.


   Do not use a cable whose covering is peeled off or damaged, and do not use any charger or
   battery that is damaged or malfunctioning.


   Do not use incompatible batteries, cables, and chargers. Some websites and second-hand dealers
   not associated with reputable manufacturers and carriers might be selling incompatible or even
   counterfeit batteries and chargers.


   Consumers should purchase manufacturer or carrier-recommended products and accessories. If
   unsure about whether a replacement battery or charger is compatible, contact the manufacturer of
   the battery or charger.


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  24/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 26 of 36 PageID: 436
   Use of incompatible devices, batteries, and charging devices could result in damage to the
   equipment and a possible risk of fire, explosion, or leakage, leading to serious injuries, damages to
   your device, or other serious hazards.


   Proper device use, care and safe handling
   Your mobile device is a product of superior design and craftsmanship and should be treated with
   care. Procedures and suggestions on the proper use and maintenance of your device and its
   internal components should always be followed.


   Note: The burn threshold according to IEC guide 117 for glass material is 1 min at 56°C (~133°F),
   10 min at 48°C (~118°F), and 8 hours (or longer) at 43°C (~109°F).


   The suggestions below will help you fulfill any warranty obligations and allow you to enjoy this
   product for many years:

   If the device feels warm or hot, close down all applications or if necessary, turn off the device
   completely until it cools down and discontinue use.
   Store your device in an appropriate place. You can store your device in an environment with ambient
   temperatures between -20°C/ -4.0°F and 50°C / 122°F safely; prolonged exposure to temperatures
   outside of these recommended temperatures can pose a high risk of damage to the device.

   Note: The Galaxy Fold can be stored in an environment with ambient temperatures of -10°C /
   14.0°F to 50°C / 122°F safely; prolonged exposure to temperatures outside these recommended
   temperatures can pose a high risk of damage to the device.


   IMMEDIATELY stop using your device if:

   You are in an environment where use of your device is not authorized or restricted. This can include
   areas with flammable materials, hospitals and fueling areas.
   You notice any unusual smells coming from your device or battery.
   You see any smoke or liquids coming from your device.
   Your device or battery begins to overheat, even while not in use.

   Any of these conditions can indicate an issue with the internal components. Immediately turn off
   your device and, if possible, safely remove your internal battery. Quickly contact your nearest
   authorized retailer or Samsung-authorized service centerfor technical support. To find a Samsung-
   authorized service center, visit http://www.samsung.com/us/support/customerservice


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 25/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 27 of 36 PageID: 437
   Microwaves
   Do not try to dry your mobile device in a microwave oven. Doing so may cause a fire or explosion.


   Do not dry a wet or damp device with an appliance or heat source such as a microwave oven, hair
   dryer, iron, or radiator. These extreme sources or heat can adversely affect the internal battery
   components even though the outside might not appear damaged.


   Using these heating methods can cause the internal battery to leak, resulting in damage to your
   screen and related components, and lead to fire.


   Dust and dirt
   Do not expose your mobile device to dust, dirt, or sand.


   Exposing your device (and its internal components, such as a battery) to this type of environment
   can lead to seepage of the damaging contaminants into the internal parts of your device and lead to
   issues such as corrosion, malfunctions, short-circuiting, electrical shock, and other harmful
   conditions.


   Cleaning solutions
   Do not use harsh chemicals, cleaning solvents, or strong detergents to clean the mobile device.


   Wipe it with a soft cloth slightly dampened in a mild soap and water solution; dry the device with a
   soft, lint-free cloth. DO NOT APPLY THESE CLEANING SOLUTIONS TO THE CHARGING
   TERMINAL OR COMPONENTS.


   If the mobile device has a retractable camera lens, do not use soap and water to clean the lens. Use
   a blower or brush or lens cleaning paper dampened in a lens cleaning solution.


   Although intended to help clean a device, these liquid cleaning solutions can have the same
   detrimental effects on your device and its internal components as other liquids do.


   When in doubt, use extra care to clean your device. Most liquid cleaning methods can still be
   dangerous to use.


   Shock or vibration - Avoid dropping the device
   Do not drop, knock, or shake the mobile device. Rough handling can break internal circuit boards.
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                26/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 28 of 36 PageID: 438


   Dropping the device or the battery, especially on a hard surface, can potentially cause damage to
   the device and battery. If you suspect damage to the device or battery, take it to a service center for
   inspection.


   Paint
   Do not place any paint or painting materials (liquids) onto the mobile device.


   Paint can clog the device’s moving parts or ventilation openings and prevent proper operation.


   Do not place foreign materials between your device and a wireless charger


   Be careful not to introduce external materials such as metal objects, magnets, magnetic strips or
   magnetic cards between your wireless charging dock and a mounted mobile device.


   If these materials interfere with the proper contact between the wireless charger and your mobile
   device, your device might not charge properly or may cause the charger to overheat.


   Keep the area clear and make sure there is proper contact between the two devices.


   UL Certified travel charger
   FAILURE TO FOLLOW THE INSTRUCTIONS OUTLINED BELOW MAY LEAD TO SERIOUS
   PERSONAL INJURY AND POSSIBLE PROPERTY DAMAGE.


   DANGER - TO REDUCE THE RISK OF FIRE OR ELECTRIC SHOCK, CAREFULLY FOLLOW
   THESE INSTRUCTIONS.


   The Travel Charger for this device has met applicable UL safety requirements. Please adhere to the
   following safety instructions per UL guidelines:


   For connection to a power supply not in North America, use an attachment plug adaptor of the
   proper configuration for the power outlet.


   This power unit is intended to be correctly oriented in a vertical or horizontal or floor mount position.




https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 27/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 29 of 36 PageID: 439
   Display / Touchscreen
   Please note the following information when using your mobile device:

   WARNING REGARDING DISPLAY
   The display on your mobile device is made of glass or acrylic and could break if your mobile device
   is dropped or if it receives significant impact. Do not use if the screen is broken or cracked as this
   could cause injury to you.


   WARRANTY DISCLAIMER: PROPER USE OF A TOUCHSCREEN MOBILE DEVICE


   If your mobile device has a touchscreen display, please note that a touchscreen responds best to a
   light touch from the pad of your finger or a capacitive stylus. Using excessive force or a metallic
   object on the touch screen may damage the tempered glass surface and void the warranty. For
   more information, please refer to the Standard Limited Warranty.


   Responsible listening
   Caution! Avoid potential hearing loss by not exposing yourself to loud sounds for a
   prolonged period of time. The risk of hearing loss increases as sound is played louder and
   for longer durations. The amount of sound produced by a portable audio device (including
   headsets, earbuds, and Bluetooth® or other wireless devices) varies depending on the
   nature of the sound, the device settings, and the headphones that are used. As a result, there
   is no single volume setting that is appropriate for everyone or for every combination of
   sound, settings and equipment.


   Prolonged exposure to loud sounds (including music) is the most common cause of preventable
   hearing loss. Some scientific research suggests that using portable audio devices, such as portable
   music players and mobile devices, at high volume settings for long durations may lead to permanent
   noise-induced hearing loss. This includes the use of headphones (including headsets, earbuds, and
   Bluetooth® or other wireless devices).


   Exposure to very loud sound has also been associated in some studies with tinnitus (a ringing in the
   ear), hypersensitivity to sound, and distorted hearing. Individual susceptibility to noise-induced
   hearing loss and potential hearing problem varies. Additionally, the amount of sound produced by a
   portable audio device varies depending on the nature of the sound, the device settings, and the
   headphones that are used. As a result, there is no single volume setting that is appropriate for
   everyone or for every combination of sound, settings, and equipment.

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                  28/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 30 of 36 PageID: 440


   Here are some common recommendations when using your mobile device:

   Use of headphones or earbuds while driving may be prohibited or restricted in your area; check local
   laws and regulations.
   Always turn the volume down before plugging the earphones into a device.
   Set the volume in a quiet environment and select the lowest volume at which you can hear
   adequately.
   Be aware that you can adapt to higher volume settings over time, not realizing that the higher
   volume may be harmful to your hearing.
   When using headphones, turn the volume down if you cannot hear the people speaking near you or
   if the person sitting next to you can hear what you are listening to.
   Do not turn the volume up to block out noisy surroundings. If you choose to listen to your device in a
   noisy environment, use noise-cancelling headphones to block out background noise. By blocking
   background noise, noise-cancelling headphones should allow you to hear the music at lower
   volumes than when using earbuds.
   Limit the amount of time you listen. As the volume increases, less time is required before your
   hearing could be affected.
   Avoid using headphones after exposure to extremely loud noises, such as rock concerts, that might
   cause temporary hearing loss. Temporary hearing loss might cause unsafe volumes to sound
   normal.
   Do not listen at any volume that causes you discomfort. If you experience ringing in your ears, if
   speech sounds muffled, or experience any temporary hearing difficulty after listening to your
   portable audio device, discontinue use and consult your doctor.

   You can obtain additional information on this subject from the following sources:

   American academy of audiology
   Phone: (800) 222-2336 or 703-790-8466
   Email: infoaud@audiology.org
   Internet: www.audiology.org/Pages/default.aspx


   National institute on deafness and other communication disorders
   Phone: 800-241-1044 or TTY @ 800-241-1055
   Email: nidcdinfo@nidcd.nih.gov
   Internet: www.nidcd.nih.gov


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/              29/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 31 of 36 PageID: 441
   National institute for occupational safety and health (NIOSH)
   Phone: 1-800-CDC-INFO (1-800-232-4636) or TTY @ (888) 232-6348
   Outside the U.S.: 513-533-8328 or TTY: (888) 232-6348
   Email: cdcinfo@cdc.gov
   Internet: www.cdc.gov/niosh/topics/noise


   Pacemaker and implantable medical devices
   For additional detailed information regarding potential interference and precautions needed for
   pacemakers, please visit:
   http://www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeB
   usinessandEntertainment/CellPhones/ucm116311.htm
   A minimum separation of six (6) inches should be maintained between a mobile device and an
   implantable medical device, such as a pacemaker or cardioverter defibrillator, to avoid potential
   interference with the device. Persons who have such devices should: ALWAYS keep the mobile
   device more than six (6) inches from their implantable medical device when the mobile device is
   turned ON, Not carry the mobile device in a breast pocket, Use the ear opposite the implantable
   medical device to minimize the potential for interference, Turn the mobile device OFF immediately if
   there is any reason to suspect that interference is taking place, and Read and follow the directions
   from the manufacturer of your implantable medical device. If you have any questions about using
   your wireless mobile device with an implantable medical device, consult your health care provider.
   For more information see: www.fcc.gov/oet/rfsafety/rf-faqs.html


   Operating environment
   Remember to follow any special regulations in force in any area. When connecting the mobile
   device or any accessory to another device, read the accessory's user guide for detailed safety
   instructions. Do not connect incompatible products.


   Using your mobile device near other electronic devices
   Most modern electronic equipment is shielded from Radio Frequency (RF) signals. However, certain
   electronic equipment may not be shielded against the RF signals from your wireless mobile device.
   Consult the manufacturer to discuss alternatives.


   Hearing aid information for mobile devices
   For additional detailed information regarding potential interference and precautions needed for




https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                30/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 32 of 36 PageID: 442
   Hearing Aids, please visit:
   www.fda.gov/Radiation-EmittingProducts/RadiationEmittingProductsandProcedures/HomeBusiness
   andEntertainment/CellPhones/ucm116327.htm


   Other medical devices
   If you use any other personal medical devices, consult the manufacturer of your device to determine
   if it is adequately shielded from external RF energy. Your physician may be able to assist you in
   obtaining this information. Switch your mobile device off in health care facilities when any
   regulations posted in these areas instruct you to do so. Hospitals or health care facilities may be
   using equipment that could be sensitive to external RF energy.


   Vehicles
   RF signals may affect improperly installed or inadequately shielded electronic systems in motor
   vehicles. Check with the manufacturer or its representative regarding your vehicle before using your
   mobile device in a motor vehicle. You should also consult the manufacturer of any equipment that
   has been added to your vehicle.


   Posted facilities
   Remember to follow any special regulations in force in any area, and always switch your mobile
   device off where posted notices require you to do so, or when it may cause interference or danger.


   Potentially explosive environments
   Switch your mobile device off when in any area with a potentially explosive atmosphere and obey all
   signs and instructions. Sparks in such areas could cause an explosion or fire resulting in bodily
   injury or even death. Users are advised to switch the mobile device off while at a refueling point
   (service station).


   You are reminded of the need to observe restrictions on the use of radio equipment in fuel depots
   (fuel storage and distribution areas), chemical plants, or where blasting operations are in progress.
   Areas with a potentially explosive atmosphere are often, but not always, clearly marked. They
   include below deck on boats, chemical transfer or storage facilities, vehicles using liquefied
   petroleum gas (such as propane or butane), areas where the air contains chemicals or particles,
   such as grain, dust, or metal powders, and any other area where you would normally be advised to
   turn off your vehicle engine. Vehicles using liquefied petroleum gas (such as propane or butane)
   must comply with the National Fire Protection Standard (NFPA-58). For a copy of this standard,
   contact the National Fire Protection Association.
https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 31/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 33 of 36 PageID: 443
   Cautions and other important safety information
   Any changes or modifications to your mobile device not expressly approved by Samsung could void
   your warranty for this equipment and void your authority to operate this equipment. Only use
   approved batteries, antennas, and chargers. The use of any unauthorized accessories may be
   dangerous and void the mobile device warranty if said accessories cause damage or a defect to the
   mobile device.


   Although your mobile device is quite sturdy, it is a complex piece of equipment and can be broken.
   Avoid dropping, hitting, bending, or sitting on it.


   Additional safety information
   Only qualified personnel should service the mobile device or install the mobile device in a vehicle.
   Faulty installation or service may be dangerous and may void any warranty applicable to the device.


   Ensure that any mobile devices or related equipment installed in your vehicle are securely mounted.


   Check regularly that all mobile devices in your vehicle is mounted and operating properly.


   When using a headset in dry environments, static electricity can build up in the headset and cause a
   small quick static electrical shock. To minimize the risk of electrostatic discharge from the headset
   avoid using the headset in extremely dry environments or touch a grounded unpainted metal object
   to discharge static electricity before inserting the headset.


   Do not store or carry flammable liquids, gases, or explosive materials in the same compartment as
   the mobile device, its parts, or accessories.


   For vehicles equipped with an air bag, remember that an air bag inflates with great force. Do not
   place objects, including installed or portable wireless equipment near or in the area over the air bag
   or in the air bag deployment area. If wireless equipment is improperly installed and the air bag
   inflates, serious injury could result.


   Switch your mobile device off before boarding an aircraft. The use of wireless mobile devices in
   aircraft is illegal and may be dangerous to the aircraft's operation. Check with appropriate authorities
   before using any function of a mobile device while on an aircraft.


   Failure to observe these instructions may lead to the suspension or denial of network services to the

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 32/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 34 of 36 PageID: 444
   offender, or legal action, or both.


   While using your mobile device, leave some lights on in the room and do not hold the screen too
   close to your eyes.


   Seizures or blackouts can occur when you are exposed to flashing lights while watching videos or
   playing games for extended periods. If you feel any discomfort, stop using the device immediately.


   Reduce risk of repetitive motion injuries. When you repetitively perform actions, such as pressing
   keys, drawing characters on a touchscreen with your fingers, or playing games, you may experience
   occasional discomfort in your hands, neck, shoulders, or other parts of your body. When using your
   mobile device for extended periods, hold the device with a relaxed grip, press the keys lightly, and
   take frequent breaks. If you continue to have discomfort during or after such use, stop use and see
   a physician.


   If your mobile device has a camera flash or light, do not use the flash or light close to the eyes of
   people or pets.




      SHOP


        Phones


        Tablets


        Wearables


        TV & Home Theater


        Computing


        Home Appliances


        Smart Home


        Samsung Experience Store


https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                 33/35
7/8/2021 Case    2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                      Filed 07/12/21 Page 35 of 36 PageID: 445

        Shop Refurbished


      SUPPORT


        Contact Us


        Product Support


        Order Support


        Your Account


        Register Your Product


        Samsung Community


        Accessibility


        Note7 Recall


        Top Load Washer Recall


      OFFERS


        Offers


        Samsung Rewards


        Student & Educator Discounts


        Government Discounts


        Military Discounts


        Employee Discounts


      ABOUT US


        About Samsung

https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/       34/35
7/8/2021 Case   2:21-cv-10238-WJM-AME Document 8-4Phone-HSGuide
                                                     Filed 07/12/21 Page 36 of 36 PageID: 446

        Explore


        Careers


        Newsroom


        Investor Relations


        Responsible Recycling


      FOR BUSINESS


        Business Products & Solutions


        Custom Home Integration


    Copyright© 1995-2020 SAMSUNG All Rights Reserved.




       USA/English          Privacy        Do Not Sell My Personal Information               Legal   Accessibility Help

       Sitemap



    Follow Us:                                        RSS




https://web.archive.org/web/20200430225245/https://www.samsung.com/us/Legal/Phone-HSGuide/                                35/35
